      Case: 1:21-cv-04782 Document #: 1 Filed: 09/09/21 Page 1 of 4 PageID #:1




                             THE UNITED STATES DISTRICT
                            COURT NORTHERN DISTRICT OF
                              ILLINOIS EASTERN DIVISION



 LINE CONSTRUCTION BENEFIT FUND,           )
 A Health and Welfare fund,                )
                            Plaintiff,     )
                    v.                     )
                                           )
 DRAKE TRAFFIC CONTROL                     )
 SERVICES, INC., a California corporation, )
                                           )
                                           )
                                Defendant. )




                                        COMPLAINT

Plaintiff, LINE CONSTRUCTION BENEFIT FUND, a Health and Welfare Fund, by and through
its Attorney, Matthew S. Jarka, of Asher, Gittler & D'Alba, Ltd., and complaining of Defendant,
DRAKE TRAFFIC CONTROL SERVICES, INC., a California corporation, as follows:

        1.      This action is brought under the provisions of Sections 502(g)(2) and 502 (a)(3),

 of the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs.

 1132(g)(2), (a)(3), and 1145.

        2.      Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of

 ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:

                Where an action under this subchapter is brought in a district court
                of the United States, it may be brought in the district where the
                plan is administered, where the breach took place, or where a
                defendant resides or may be found, and process may be served in
                any other district where a defendant resides or may be found.

        3.      The Plaintiff (“Fund”) receives contributions from numerous employers pursuant
     Case: 1:21-cv-04782 Document #: 1 Filed: 09/09/21 Page 2 of 4 PageID #:2




to collective bargaining agreements heretofore entered into between the IBEW Local Union 47

("Union") and Defendant (Exhibits A-B), and the Fund is maintained and administered in

accordance with and pursuant to the provisions of Section 302(c)(5) of the National Labor

Relations Act, as amended, ERISA and other applicable federal law and the Fund is administered

pursuant to the terms and provisions of a certain Restated Agreement and Declaration of Trust

("Trust Agreement").

         4.   That the Line Construction Benefit Fund office is located at 821 Parkview Blvd.,

Lombard, IL 60148-3230, and the Fund is administered in the Northern District of Illinois.

         5.    As provided in the Trust Agreement, Plaintiff is required to receive, hold and

manage all monies required to be contributed to the Fund in accordance with the provisions of

the then applicable Collective Bargaining Agreement for the uses and purposes set forth in the

Trust Agreement.

         6.    Defendant is an employer engaged in an industry affecting commerce and

maintains their principal place of business at 1180 N. Richfield Road, Anaheim, California

92807.

         7.    Defendant employs or has employed persons represented for collective

bargaining purposes by the Union and agreed to be bound by the Collective Bargaining

Agreement or agreements referred to herein, by the terms of which Defendant was required to

contribute to the Fund.

         8.    Plaintiff is advised and believes that Defendant has repeatedly failed to submit

accurate contribution reports and the required payments thereon to the Fund pursuant to the

terms of the Collective Bargaining Agreement by which they were bound, all in violation of

their contractual obligations and their obligations under applicable federal statutes.
     Case: 1:21-cv-04782 Document #: 1 Filed: 09/09/21 Page 3 of 4 PageID #:3




       9.      As a result of the above-described omissions and breaches of agreement by

Defendant, Plaintiff may be required to (a) deny the employee beneficiaries for whom

contributions have not been made the benefits provided under the benefit plan, thereby causing

to such employee beneficiaries substantial and irreparable damage, or (b) to provide to

employees of Defendant the benefits provided under the benefit plan, notwithstanding

Defendant’s failure to make the required contributions thereto, thereby reducing the corpus of

such Fund and endangering the rights of the employee beneficiaries thereunder on whose behalf

contributions are being made, all to their substantial and irreparable injury.

       10.     Plaintiff, on its behalf, and on behalf of all employees for whose benefit the Fund

was established, has requested Defendant to perform its obligations, but Defendant has refused and

failed to perform as herein alleged.

       11.     Plaintiff is without an adequate remedy at law and will suffer immediate,

continuing and irreconcilable injury and damage unless Defendant is ordered to specifically

perform all of its obligations required under the Collective Bargaining Agreement and the Trust

Agreement, and are restrained from continuing to refuse to perform as thereunder required.

       12.     Defendant is delinquent to the Fund for the months of June 2021 through July 2021

in the amount of $77,743.44, plus interest and liquidated damages for a total delinquency of

$123,913.26.

       13.     Defendant’s failure to pay is a violation of the Collective Bargaining Agreement

and the Trust Agreement. Plaintiff, therefore, seeks enforcement of these provisions pursuant to

Section 502(a)(3),(b)(ii) and Section 301(a) of the Labor Management Relations Act of 1947, as

amended, 29 U.S.C., Sec. 185(a).
     Case: 1:21-cv-04782 Document #: 1 Filed: 09/09/21 Page 4 of 4 PageID #:4




       WHEREFORE Plaintiff prays:

       (a)     That judgment be entered in favor of Plaintiff and against Defendant in the

amount of ONE HUNDRED TWENTY-THREE THOUSAND, NINE HUNDRED THIRTEEN

DOLLARS AND 26/100 ($123,913.26), and such additional monies that accrue during the

pendency of this lawsuit.

       (b)     That Plaintiff be awarded its costs, including reasonable attorney's fees incurred

in the prosecution of this action as provided in the Collective Bargaining Agreement and under

the applicable provisions of ERISA, as amended.

       (c)     That interest and/or liquidated damages be assessed against Defendant as

provided in the Collective Bargaining Agreement and the applicable provisions of ERISA, as

amended.

       (d)     That Defendant be specifically ordered to furnish to Plaintiff the required

monthly contribution reports and payments due thereunder and to continue to perform all

obligations on Defendant’s part according to the terms and conditions of their Collective

Bargaining Agreements.

       (e)     For such other and further relief as the Court may determine just and proper.



                                             /s/ Matthew S. Jarka
                                             Asher, Gittler & D'Alba, Ltd.
                                             200 West Jackson Boulevard, Suite 720
                                             Chicago, Illinois 60606
                                             (312) 263-1500 - Fax: (312) 263-1520
                                             msj@ulaw.com
                                             IL ARDC#: 6322603


                                              -4-
